Case 2:19-cr-00181-TPB-NPM Document1 Filed 11/06/19 Page 1 of 5 PagelD 1

FILED

UNITED STATES DISTRICT COURT NOY -S py 2:14.97
MIDDLE DISTRICT OF FLORIDA... ,...
FORT MYERS DIVISION M0uieb ©)

UNITED STATES OF AMERICA
$. CASE NO: 14 (2-1 8/-HM- oO WPI
18 U.S.C. § 1623(a)
DAMEON ADCOCK
INDICTMENT
The Grand Jury charges:
Background

At all times relevant to this Indictment:

1. The defendant, DAMEON ADCOCK, resided in Roxboro, North
Carolina.

2. Craig Austin Lang (“Lang”) was an associate of the defendant’s who
visited the defendant in Roxboro, North Carolina, in or about August 2018.

3. M.M. was an associate of Lang’s who visited the defendant with Lang
in Roxboro, North Carolina, in or about August 2018.

4. A federal criminal investigation, led by the Federal Bureau of
Investigation, was ongoing in the Middle District of Florida concerning Lang’s
activities throughout 2018 and potential violations of federal criminal law.

5. One focus of the investigation was whether Lang, M.M., and others

transferred or sold firearms to the defendant, or otherwise provided the defendant
Case 2:19-cr-00181-TPB-NPM Document1 Filed 11/06/19 Page 2 of 5 PagelD 2

money or anything of value, in exchange for the defendant’s personal identifying
information.

6. As part of the investigation, the defendant was interviewed by federal
law enforcement agents in Roxboro, North Carolina, on or about July 2, 2019.

7. As part of the investigation, several witnesses, including but not limited
to the defendant, were subpoenaed to testify before a federal Grand Jury in the
Middle District of Florida, Ft. Myers Division, to provide testimony about their
knowledge, relationship, and involvement with Lang and other associates.

8. On or about July 31, 2019, the defendant testified under oath before a
federal Grand Jury in Ft. Myers, Florida.

9. On or about August 8, 2019, a federal search warrant, issued in the
Eastern District of North Carolina, was executed at the defendant’s residence in
Roxboro, North Carolina, during which investigators obtained evidence material
to the defendant’s July 31, 2019, Grand Jury testimony, as well as other evidence.

COUNT ONE
(False Declarations Before Grand Jury)

On or about July 31, 2019, in the Middle District of Florida, the defendant,
DAMEON ADCOCK,
while under oath and testifying in a proceeding before a Grand Jury of the United
States, knowingly made a false material declaration when he stated:

(1) that he only received cash from Lang and M.M. to pay fora

2
Case 2:19-cr-00181-TPB-NPM Document1 Filed 11/06/19 Page 3 of 5 PagelD 3

hotel room;

(2) that he was not provided any other money by Lang or M.M.;
(3) that he did not possess a firearm, other than a shotgun kept at a
residence, since the time he came into contact with Lang and

M.M.; and
(4) that he did not sell his identity to Lang,

when in truth and in fact, and as the defendant well knew, he did receive cash and
firearms from Lang and M.M.; Lang and M.M. did provide him additional
money other than the money supplied for the hotel room; he did possess firearms
provided to him by Lang and M.M.; and he did sell his identity to Lang.
Specifically, the defendant falsely testified before the Grand Jury as

follows:

Q. Is it your testimony here today that you never received any firearms from
either Mr. Lang or Mr. M[]?

A. Never received anything from them except for the cash to pay for the hotel.

Q. Other than the money that you indicated was to purchase the several days of
stay at this hotel, were you provided any other money either by Mr. Lang or
Mr. M[]?

A. No, sir.

Q. Other than the shotgun that is kept at another residence you have no
possession or have had no possession of a firearm since the time you came into
contact with Mr. Lang and Mr. M[]?

A. That’s correct.
Case 2:19-cr-00181-TPB-NPM Document1 Filed 11/06/19 Page 4 of 5 PagelD 4

Mr. Adcock, did you sell your identity to Mr. Lang?
No sir.

All in violation of Title 18, United States Code, Section 1623(a).

A TRUE BILL,

 

 

MARIA CHAPA LOPEZ
United States Attorney

By: fern Md nan

{stu M. Casas
ssistant United States Attorney
Chief, Fort Myers Division

By: (hen. Gras for

osephine W. Thomas
Assistant United States Attorney
Chief, Criminal Division

 
Case 2:19-cr-00181-TPB-NPM Document1 Filed 11/06/19 Page 5 of 5 PagelID 5

SS £98 OdD

 

 

$ reg

 

AIO

 

“6107 ‘IaquIaAON jo

Aep y9 sty} yinoo uado ul pay

 

 

 

 

uosiada10 4
EN) ~) \
: ‘TE

()ez9L§ O'SN I ‘suonEOrA
INAWLLOIGNI
AOOOdV NOYNVA

"SA

VORTEWY AO SHLV.LS CH. LINN FHL

 

UOISIAIC, SISAPA OY
epHO]y JO WLASIC, OTPPUAL
LINOO LOTALSIC SALVIS GHLINN

 

‘ON

6] JoquisAoN,
re-ddo0 WO
